Citation Nr: 1718485	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, claimed as secondary to service connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disorder to include GERD, acid reflux, hiatal hernia and irritable bowel syndrome claimed as secondary to service connected post traumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from February 2002 to October 2003, with 1 year and 19 days prior active service shown.  This includes active service from August 1999 to May 2000, as well as active duty for training (ACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA), in Winston-Salem, North Carolina and Roanoke, Virginia.  This includes an April 2007 rating decision from the Winston Salem RO, which in part rejected a request to reopen a previously denied claim for entitlement to service connection for a back disorder claimed as back pain.  The Veteran filed a timely notice of disagreement with these denials in September 2007, and while the matter was pending, the claims folder and appeal was transferred to the Roanoke RO.  The Veteran timely perfected the appeal of service connection for a back disorder by filing a substantive appeal in September 2008 after the statement of the case was issued in August 2009.  

While these appeals remained pending, the RO in a November 2008 rating decision in part denied entitlement to service connection for a sleep disorder/sleep apnea and gastrointestinal disorder.  The Veteran filed a notice of disagreement in January 2009 and perfected the appeal in December 2009 after the statement of the case was issued in November 2009. 

In a January 2011 decision the Board disposed of other issues; reopened and remanded the claim of service connection for a back disorder, and remanded the claims for entitlement to service connection for a sleep disorder/sleep apnea and a gastrointestinal disorder for further development.  The Board also remanded appealed issues of entitlement to service connection for a gastrointestinal disorder and fibromyalgia as well as an issue of entitlement to TDIU.

Regarding the issues of entitlement to service connection for fibromyalgia and entitlement to TDIU, which had been remanded by the Board in January 2011, the Veteran's representative at the time submitted correspondence dated on May 11, 2011 and received by the RO on May 16, 2011 which requested the RO withdraw such claims.  The RO sent the Veteran a letter dated on June 2, 2011 confirming receipt of the written withdrawal of the TDIU and fibromyalgia claims.  This letter advised the Veteran that these appeals would be closed; that no further judicial action would be taken on these issues; and that any further correspondence pertaining to these matters would be treated as a petition to reopen a previously defined claim.  The Board thus finds that these matters are no longer in appellate status.  

The remaining issues of service connection for a back disorder, gastrointestinal disorder and a sleep disorder/sleep apnea are returned to the Board for further consideration.


FINDINGS OF FACT

1.  A current back disorder has not been demonstrated. 

2.  A current sleep disorder has not been demonstrated.

3.  A current gastrointestinal disorder has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2016). 

2.  The criteria for an award of service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 
3.  The criteria for an award of service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claims in May 2008 prior to the initial adjudication of the claims for service connection for a GI disorder and sleep disorder in November 2008.  As for the back disorder claim, a VCAA letter was issued in August 2011 following the April 2007 adjudication of the petition to reopen the claim for service connection for a back disorder, but there is no prejudice in this matter as the RO readjudicated the claim in an August  2016 SSOC. 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There is no indication of any outstanding evidence either identified by the Veteran or alluded to in the record.  In May 2015, April 2016 and May 2016 the Veteran underwent VA examinations addressing these claims.  The Board finds the examination reports to be fully adequate and consistent with the rest of the evidence. 

There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  Certain chronic diseases (including arthritis) will be considered incurred in service if manifest to a degree of ten percent within one year of service. 38 C.F.R. § 3.307. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439, 448   (1995).

In the absence of proof of present disability, there can be no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).

Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation.  38 C.F.R. § 3.304 (d), see also 38 U.S.C.A. § 1154 (b) (West 2014) (A presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service). 

The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498, 511.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (West 2002).

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  § 38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2016). 

Analysis- Back Disorder

The Veteran contends that service connection is warranted for a back disorder, which she alleges began during active duty.  She has alleged that back pain began after a training injury in 1999 at Camp Lejeune with a similar injury in 2003 in Kuwait, as reported in an August 2006 record where she was seen for upper thoracic pain with muscle spasms.  See pg 1 of 47 pg VA records entered in VBMS in May 6, 2008.  

Service treatment records were negative for history or findings of back problems on entrance examination in July 1999 and again on examinations and reports of medical history in March 2000 and January 2001.  See 83 pg STRS in VBMS on 1/15/15 at pgs 14, 22, 24-29, 36.  The only significant finding of back complaints in service was seen in September 2003, when the Veteran reported pain in her right flank after while conducting martial arts training.  The report noted that she had repeatedly fallen on her back.  She was assessed with renal calculi versus mechanical back pain. X-ray and labs were negative.  One day later she reported that she felt better and was told to follow up if symptoms reappeared.  The remainder of the service treatment records and examination reports are negative for back complaints.  See 8 pg STRs in VBMS on 3/28/06; see also 2 pg STRs in VBMS on 11/20/07 for entrance examination and September 2003 record.  

VA treatment records from 2002 to 2005 include an April 2004 record showing complaints of pain in the feet and back, but contained no findings regarding the back on examination.  In May 2005 a new patient form disclosed occasional back and knee pain but with no significant findings.  See 29 pg VA records in VBMS 6/2/05 at pg 1, 19-22.  

The report of a July 2005 VA general examination included claims file review that related a history of back pain with right flank pain in April 2003, for which she was checked for kidney stones, with none found. Subsequently she was treated for the same symptoms and given Valium for muscle spasm. She had intermittent pain and muscle spasm, and tight feeling in the upper back.  Physical examination revealed no tenderness to palpation, and 110 degrees active flexion and 20-30 degrees all other active movements.  There was no spasm.  X-rays were normal and the examiner concluded that the back examination was normal. 

In January 2006, the Veteran was treated for exacerbation of chronic back pain. Following examination, the assessment included back pain with sensory changes.  X-rays from the same moth showed a minimal right scoliotic curvature of the thoracic spine.  A March 2006 MRI showed the presence of a small thoracic syrinx.  See 40 pg VA records in VBMS on 11/19/07 at pg 1-9.  

VA treatment records from May 2006 noted the presence of back pain with a significant component of muscle spasm.  It was noted that MRI had revealed a small syrinx that neurosurgery did not feel was responsible for any of her symptoms (which included back symptoms, unsteadiness with frequent falls, diffuse arthralgias and neurological manifestations of very brisk reflexes and patchy sensory changes).  She continued to have a diagnosis of muscle spasm and neck pain without radicular symptoms and an impression of possible MS and back pain was given.  The neurological evaluation was normal and the back pain was said to be most likely related to DJD or musculoskeletal in origin.  Regarding the thoracic syrinx, there was no clinical evidence of weakness in the lower extremities or bowel incontinence.  Muscle spasms in the upper trapezius and scapular muscles were objectively shown in August 2006 physical therapy records treating complaints of thoracic pain with muscle spasms, with a history given of there being pain in the right scapular area since a training injury in service in 1999 and again in 2003.  See 47pg VAMC records in VBMS on 5/6/08 at pgs 1, 7-9, and 13.

A January 2008 VA examination of the back contained diagnoses of a tiny mid thoracic syrinx per MRI, as well as right mid back pain due to muscle spasms.  The examiner reviewed the claims file and examined the Veteran and obtained a history of onset in August 1999 in boot camp (Marine Corps Reserves) she was in combat training on a long hump with heavy back pack on and started having burning pain in the right scapular area.  She described walking with a list to one side and was treated with Motrin.  The pain continued ever since.  In 2003 while in Kuwait she had bilateral flank pain worse on the right side and was tested for kidney stones with urine tests showing no blood.  She was not treated for the pain other than with Motrin.  She indicated that she continued to have intermittent pain and was leaning over to the right and was treated with Valium for muscle spasm at Camp Lejeune.  

The Veteran reported continued problems with mid-back pain, with a history of fatigue, decreased motion, stiffness, weakness and spasm.  She described hearing and feeling popping in the upper back when she moves/stretches.  She had a burning pain in right paraspinal area and right scapula if she put any stress on it with lifting or turning or if she gets stressed mentally.  The course since onset was intermittent with remissions.  She treated with medications of Cyclobenzoprine, Motrin, Icy Hot rub, and massage.  She also reported having chiropractic treatment.   

Physical examination disclosed no abnormal spinal contours, but there was evidence of spasm on the right but not the left side.  She also had tenderness and pain on motion on the left and right sides of the back.  Her sensory and motor examinations were all within normal limits.  Her range of motion revealed flexion of 90 degrees, extension, left lateral rotation and left lateral rotation were all 30 degrees and right lateral flexion and right rotation were all 25 degrees.  She had pain on motion.  The examiner gave an opinion that the Veteran's medical condition shown on examination, of muscle spasm and pain is not caused by nor the result of an in service event injury or disease including treatment for right flank pain in service.  The rationale for the opinion was that a single incidence of right flank pain in 2003 related to strain from martial arts and resolved.  There was no pathology found on x-ray or MRI that would contribute to mid back muscle spasms.

A February 2008 Persian Gulf Consult also noted active problems of back pain, including neck and thoracic spine with no musculoskeletal trauma.  Musculoskeletal examination was fully normal.  The assessment included back pain.  See 40 pg VA records received in VBMS 5/6/08 at pg 21-27.  In May 2008 she was seen in neurology for symptoms that included tingling and numbness of her hands and feet and pain in multiple sites of her back.  The presence of the mid-thoracic syrinx was acknowledged in an addendum of the same month and in June 2008.  Again in September 2008 she was seen for the same symptoms of the hands and feet with concerns about fibromyalgia and back spasms which she said happened in service.  Musculoskeletal examination was fully normal.  See 55 pg VA records in VBMS at pages 3, 20-23.  

Subsequent records are notably silent for back issues for a few years, including a September 2009 record that reflected no musculoskeletal complaints.  A November 2009 record did note left leg pain down the gluteal area downward to the mid-thigh, but with no actual diagnosis regarding the back.  Later in September 2011 she had complaints of back pain rated as a 7/10 in intensity with a history of old injury more than a year with the pain described as "always there."  See 128 pg CAPRI in VBMS 8/5/16 at pgs 64, 79-80, 111, 115.  The rest of the VA treatment records from 2011 to 2016 are noted to address other medical issues besides back problems, with no significant findings or complaints regarding the back.  However, a March 2015 record indicated that she saw a chiropractor for spinal manipulation following hysterectomy.  See 315 pg VAMC records in VBMS 8/5/16 at pg 117.  

The Veteran underwent a VA spine disorders examination in May 2015, where the only diagnosis rendered was back pain.  The examiner, who reviewed the claims file, and examined the Veteran, noted that the Veteran adamantly denied having a back condition.  Physical examination disclosed normal ranges of motion of the thoracolumbar spine, with no pain noted on examination.  There was no guarding or muscle spasm noted.  Motor examination and sensory examination including reflexes were all fully normal.  No other significant findings regarding the back were shown.  The VA examiner reported that there was no pathology to render a diagnosis with regard to a back disorder, and therefore no pathology to render a diagnosis, addendums or medical opinions.  

Service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  A disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  

The evidence reviewed does not show a diagnosis of a back disorder.  The Veteran's symptoms shown in the records to include sporadic episodes of pain, limited motion and spasms in 2006 and 2008, without evidence of continued symptoms in subsequent records and no current complaints, do not constitute an actual disability or pathology in the absence of a diagnosis.  Regarding the radiological findings of a thoracic syrinx, this has not been found by any medical professional to constitute a disability.  In fact the January 2008  VA examiner specifically noted the presence of the syrinx and specifically stated that there was no pathology found on x-ray or MRI that would contribute to mid back muscle spasms.  As for the May 2015 VA examination there were no findings of any disability and the Veteran specifically denied any current back problems.  

The Board finds that the evidence shows a lack of a current disability including during the pendency of this claim.  The Board notes that this differs from the situation in McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.  The earlier findings of muscle spasm, in the context of the record in this case, represent symptoms but have not been ultimatelty attributed to a chronic disability.

Thus, given the lack of a current diagnosis of a back disability, an essential element for the claim of service connection is not met.  Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107 b); 38 C.F.R. § 3.102 .

Analysis- Sleep Disorder

The Veteran contends that service connection is warranted for a sleep disorder, to include as secondary to her service connected PTSD.  In a VA 21-4138 Statement In Support of Claim received in March 2008 she alleged entitlement to service connection for a sleep disorder as a direct service-connected disability and possibly secondary to a mental disorder/PTSD.  She described having woken up gasping for air at times and recalled experiencing this for the first time in Kuwait.  She reported that her husband tells her that she snores.  She conceded that she has never been treated for such a disorder.  

Service treatment records disclose no complaints or findings of sleep problems on including on entrance examination in July 1999 and again on examination and reports of medical history in March 2000.  However on the report of medical history of examination in January 2001, the Veteran reported having frequent trouble sleeping in addition to other psychiatric problems including depression, anxiety and nervous trouble of any sort.  No other records of sleep issues are shown in service.  

Post service treatment records generally address other problems but do include a September 2011 VA clinic record noting complaints of tiredness and weight gain with loud snoring and waking feeling like she is choking.  Review of symptoms and examination was unremarkable.  Later in November 2011 she came to talk about doing a sleep study scheduled for December 2011 with an assessment of rule out sleep apnea.  See 128 pg CAPRI in VBMS 8/5/16 at pg 50, 60.  

The report of a May 2015 VA examination disclosed that the Veteran was a no-show numerous times in 2011 without follow-up to be evaluated for sleep study and none was done at this examination.  The examiner stated that based on review of the electronic claims file to include her service treatment records and examination, there was no pathology to render diagnoses, addendums or medical opinions for the claimed conditions.  

The report of a May 2016 VA examination consisted of a sleep study, which showed no evidence of obstructive sleep apnea.  She was shown to have mild intermittent snoring and occasional snort arousal.  Recommendations were that no role of PAP therapy was needed based on this sleep study.  Further recommendations included encouraging lateral sleep, avoiding sedatives, narcotics and alcohol close to bedtime, using caution driving and avoiding if tired or drowsy, evaluate and treat nasal congestion if present and evaluate her sleep hygiene.  

Service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  A disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  Secondary service connection may also be granted for the degree of aggravation to a non-service connected disorder which is proximately due to or the result of a service connected disorder.

The evidence reviewed does not show a diagnosis of a sleep disorder, to include sleep apnea.  The Veteran's symptoms shown on sleep study, to include mild intermittent snoring and occasional snort arousal, do not constitute an actual disability or pathology in the absence of a diagnosis. 

Here, the only evidence of an actual sleep disorder is the Veteran's subjective reports of sleep apnea per her lay statements, with no medical evidence showing objective findings of an actual sleep disorder constituting a chronic disability for VA compensation purposes. 

The Board finds that the evidence shows a lack of a current disability including during the pendency of this claim.  The Board notes that this differs from the situation in McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.

Thus, given the lack of a current sleep disorder diagnosis, an essential element for the claim of service connection is not met.  Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107 b); 38 C.F.R. § 3.102 .

Analysis- Gastrointestinal (GI) Disorder

The Veteran contends that service connection is warranted for a GI disorder to include as secondary to her service connected PTSD.  In a VA 21-4138 Statement In Support of Claim received in March 2008 she alleged that she has symptoms of that include GERD, acid reflux, hiatal hernia and any other intestinal problem as a direct service-connected disability and also possibly secondary to a mental condition/PTSD to include irritable bowel but not limited to these conditions.  She stated that towards the end of her service and in her opinion, likely due to my PTSD she has gotten acid reflux and also has diarrhea every other week.  

Service treatment records disclose no findings or complaints of GI problems on the examinations and report of medical history on entrance in July 1999 and separation in March 2000.  A January 6, 2001 Report of Medical History noted a recent 3 month history of indigestion/heartburn without other GI symptoms reported and the examination itself was normal.  In August 2003 she was seen for complaints of nausea with eating anything, loose stools on a regular basis with periods of constipation and a past medical history of a gastritis illness.  She was assessed with sporadic GI upset versus questionable irritable bowel syndrome (IBS).  She was placed on a bland diet and follow up.  See 83 pg STRs in VBMS on 1/16/15 at pg 14, 22, 25-29, 34-36.  

Post service records include an April 2004 VA treatment record showing an initial visit to primary care while she was pregnant, with occasional GERD listed among her complaints.  Examination was significant for a pregnant abdomen but no other significant findings.  The impression was GERD, described as stable, and pregnancy.  She was noted to be familiar with anti-reflux measures.  Later in a May 2005 VA New Patient evaluation, she was noted to have GI symptoms of occasional diarrhea once a week without melena or other noted symptoms.  See 29 pg VA treatment records in VBMS 6/2/05 pg 1, 19-20.  

A February 2008 Persian Gulf Registry Consult discussed GI issues that included intermittent episodes of heartburn, indigestion and diarrhea without vomiting or other GI symptoms.  There was a history of hemorrhoids during pregnancy.  She had no changes in stool formation and color.  She seemed to have a likely intolerance for greasy food.  She also felt occasional burning near an incisional scar.  Following examination which was unremarkable, she was assessed with GI issues which don't seem to be explained which began while in Kuwait, with nausea, burping and diarrhea still continuing.  See 40 pg VAMC records received in VBMS 5/6/08 at pg 6, 21-27.

A January 2009 mental health record/Iraq Post Deployment Screen noted reports of GI symptoms of brief intermittent periods of diarrhea accompanied by cramping and abdominal discomfort.  These episodes started in Kuwait and continued since 2003.  Medical providers were alerted for a lab referral.  See 7 pg VAMC records in VBMS 4/30/10 at pg 4.  

Subsequent records from 2009 through 2016 are noted to primarily be silent for any GI complaints or findings, to include volumes of records that addressed treatment for gynecological disabilities including severe dysplasia of the cervix and endocervical canal that caused symptoms including abdominal pain and resulted in a hysterectomy in March 2015.  The only GI findings of note included complaints of painful bowel movement and the sensation of the need to push almost all the time, in conjunction with gynecological complaints contained in gynecological records from October 2014 and March 2015.  She also reported some rectal and bladder leakage for about one year as well as constipation in these records.  Also a March 2015 medication notation reporting that antibiotics give her severe diarrhea.  See 315 pg VAMC records in VBMS 8/5/16 at pg 117, 120, 145, 175-177, 182, 249, 287.  

The Veteran underwent comprehensive examination for her claimed GI disorders in April 2016.  The diagnosis was of GERD, diagnosed in 2004.  Examination included a detailed review of the Veteran's medical records in the claims file.  Regarding symptoms, the Veteran said she wanted to establish that she has reflux disease since starting in the military in 2000.  She said GERD was diagnosed while in Marine Corp Reserve duties with complaints of nausea every day.  She described a slowly progressive burning in throat and problems w/stooling.  She said that in 2003 her GERD progressed to reflux followed w/ vomiting, with or without anxiety every other day to present.  She had an onset of explosive diarrhea 3-4 consecutive days followed by constipation 3-4 days.  She said it progressed to bowel incontinence for three days and immediately followed by constipation 3 times weekly to present.  In 2013 her symptoms became less controllable described as small uncontrollable bowel leakage.  She denied the need to wear absorbent material, and said this occurs about twice monthly.  She said her husband has same problem.  She said that she talked about her symptoms to her primary care physicians and said that she was told that the symptoms were reportedly caused by anxiety.  She said she had upper/lower GI workup.  She indicated that in 2005 she was screened for depression and PTSD.

Regarding her upper GI symptoms (GERD/reflux) the Veteran denied taking continuous medication.  She did endorse the following signs or symptoms due to any esophageal disorder including infrequent episodes of epigastric distress; pyrosis, reflux, nausea and vomiting that occurred 4 or more times a year lasting less than 1 day.  There was no history or evidence of esophageal stricture, spasm and diverticula. 

Examination revealed that she was obese with a BMI of 30.0 with a 40 pound weight gain since 2009.  She was an otherwise healthy appearing female in no acute distress.  Bowel sounds were normoactive in all quadrants.  She had diffuse abdominal tenderness on light palpation.  There were no masses or enlarged organs.  There were no scars (surgical or otherwise) related to any conditions or to the treatment of any GI conditions listed.  She had diagnostic testing performed with no significant findings and/or results. 

With respect to intestinal disorders there was no history of any diagnosis of intestinal conditions (other than surgical or infectious), including irritable bowel syndrome, Crohn's disease, ulcerative colitis and diverticulitis.  There was also no history of continuous medications or of surgery for intestinal disorder.  She had no signs or symptoms attributable to any non-surgical non-infectious intestinal conditions.  She had no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition; no weight loss or malnutrition or other general serious complications or other general health effects attributable to any intestinal condition.  There was no history of intestinal tumor or neoplasm.

Following review of the claims file, the VA examiner gave an opinion that the Veteran does not have any diagnosed gastrointestinal disability (or  disabilities), to include GERD, acid reflux, hiatal hernia and irritable bowel syndrome that is at least as likely as not (50 percent or greater probability) incurred in service or caused by any incident in service to include nausea, sporadic gastric upset versus questionable irritable bowel syndrome noted during service.  The rationale pointed out that there is no nexus of care for a gastrointestinal disability, to include GERD, acid reflux, hiatal hernia and irritable bowel syndrome, as related to an in-service event or injury.  The GERD symptoms and treatment were self-limiting, and resolved with conservative treatment despite a noted noncompliance taking Zantac anti-acid medication trial for symptoms of acid burning taste of two week duration.  Regarding bowel symptoms the examiner noted that the veteran did not return to clinic as advised in August 2003 to follow up with diagnostic studies if condition did not improve after one week of conservative treatment for the veteran's medical history of sporadic gastric upset versus IBS.

Further, the VA examiner provided opinions that the Veteran does not have a gastrointestinal disorder that is at least as likely as not (50 percent or greater probability) proximately due to or the result of PTSD or is otherwise aggravated by PTSD.  The examiner noted that the two occasions of self-limiting conservative treatment for GERD history in 2001, 2003, and diagnosis in 2004 occurred prior to her diagnosis of PTSD, which was noted in review of the records to have been diagnosed in 2005.  The examiner noted that factors such as weight gain, pregnancy of 30 weeks gestation, prenatal vitamins, and bending over in waitressing activities are likely factors for reflux, burning taste in mouth and GERD diagnosis, due to mechanical and motility factors.  The examiner's rationale also pointed out that there are no findings of a disability caused by the Veteran's post military service mild stable GERD diagnosis controlled with dietary, avoidance of acidic and high fat food content, smoking cessation, and does not require medication.  The examiner stated that there are no lay, medical, or diagnostic findings for the veteran's claimed, hiatal hernia, and irritable bowel syndrome and does not affect the veteran's service-connected PTSD.

A May 2016 addendum contained the results of a barium swallow, which described the stomach as intact and unremarkable findings of the terminal ileum.  No diagnosed disorder was noted.   

Service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  A disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  Secondary service connection may also be granted for the degree of aggravation to a non-service connected disorder which is proximately due to or the result of a service connected disorder.

Having reviewed the evidence the Board finds that the evidence shows a lack of a current GI disability including during the pendency of this claim.  The Board notes that this differs from the situation in McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period. In this instance the Veteran is denying any current problems or symptoms involving his ribs throughout the appeal. 

In this matter the Board notes that while there is a history of GI problems including in service, the preponderance of the medical evidence discloses that there is any currently disabling disorder of the GI system.  In making this finding the Board adopts the opinion of the April 2016 VA examination in which the examiner discussed the GI manifestations including claimed GERD and bowel disorders and concluded that no current disability is shown, much less shown to be incurred in service or caused or aggravated by service connected PTSD.  As for the GERD the examiner conceded that such a diagnosis did exist but did explain that the GERD findings treated in service and shortly thereafter were self- limiting and resolved without residuals.  The examiner further gave an opinion that although there is a post-service diagnosis of mild, stable GERD shown, this does not meet the criteria of an actual disability.  The examiner explained that this is controlled with dietary, avoidance of acidic and high fat food content, smoking cessation, and does not require medication.  Further examination by the May 2016 barium swallow did not disclose evidence to suggest an upper GI disability.  

Regarding any other GI problems, to include the bowel complaints, the April 2016 VA examiner found no evidence of any current intestinal disability.  The April 2016 examiner stated that there are no lay, medical, or diagnostic findings for the veteran's claimed hiatal hernia, and irritable bowel syndrome and found that the Veteran failed to have further followup back in August 2003 when she was initially seen for intestinal complaints.  Further examination by the May 2016 barium swallow did not disclose evidence to suggest a lower GI disability.

Thus, given the lack of a current GI disability, an essential element for the claim of service connection is not met.  Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.

Service connection for a sleep disorder is denied.

Service connection for a gastrointestinal disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


